Citation Nr: 9912209	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scar, residual laceration, right knee.

2.  Entitlement to an increased rating for the residuals of a 
fracture compression, vertebrae D-2 and D-3, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1957.  

This matter came before the Board of Veterans Appeals (Board) 
from a September 1993 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York that 
denied the veteran increased (compensable) ratings for his 
service connected scar, residual laceration, right knee and 
residuals of a fracture compression, vertebrae D-2 and D-3.  
Additionally, entitlement under 38 C.F.R. § 3.324 (1998) was 
denied.  A notice of disagreement was received in October 
1993 with regard to the increased rating claims.  A statement 
of the case was issued in November 1993.  A substantive 
appeal was received from the veteran in March 1994.  A 
hearing was held at the RO in January 1994.  In December 1996 
and August 1998, the Board remanded this matter to the RO for 
further development.  

The Board notes that in a January 1999 action, the RO 
increased the disability evaluation assigned for the service-
connected residuals of a fracture compression, vertebrae D-2 
and D-3 to 10 percent.  As such, the issues in appellate 
status are as listed on the title page.  


FINDINGS OF FACT

1.  The veteran's service-connected scar, residual 
laceration, right knee, is well-healed and nontender; 
orthopedic disability is not associated with this service-
connected disability.  

2.  The veteran's service-connected residuals of a fracture 
compression, vertebrae D-2 and D-3, are currently manifested 
by a moderate limitation of dorsal spine motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service connected scar, residual laceration, right 
knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service connected residuals of a 
fracture compression, vertebrae D-2 and D-3 have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5285, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
increased rating claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to these claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.  

The record reflects that in July 1971, the RO established 
service connection for scar, residual laceration, right knee 
and residuals of a fracture compression, vertebrae D-2 and D-
3 and assigned noncompensable evaluations to these 
disabilities.  This decision was based on service medical 
records which revealed that the veteran was involved in a 
motorcycle in accident while on active duty, sustained a 
wound to the right knee, and sustained a compression fracture 
of the D2 and D3 vertebra.  A contemporaneous VA examination 
revealed no manifestations with respect to these 
disabilities.

The relevant evidence associated with the file with respect 
to these service connected disabilities includes a private 
medical record, and VA examination and X-ray reports.  The 
report of an early June 1993 VA examination indicates that 
two well-healed scars about the right knee were observed, 
with no skin disease.  The veteran was diagnosed with right 
knee joint disease at the time.  In late June 1993, the 
veteran was seen by Charles J. Avallone, M.D. from the 
Westside Cardio-Pulmonary Group.  In the report of this 
examination, Dr. Avallone notes that examination of the right 
lower extremity revealed tenderness to the anterior right 
knee and over the medial joint line to palpation.  Range of 
right knee motion from 0 to 125 degrees was noted, and there 
was no joint laxity or effusion.  Dr. Avallone concluded that 
the veteran "was involved in a motorcycle accident in 1956 
suffering extensive lacerations to the right knee.  He 
appears to have an element of degenerative arthritis to the 
knee with some pain, however, good range of motion [sic]."

A hearing was held at the RO in January 1994, during which 
the veteran testified that his right knee "gives out" 
occasionally when he is walking, and that his back had given 
out in the past.  He further testified that he spends most of 
the time sitting due his service-connected dorsal spine 
disability.  The veteran noted that numbness of the hands was 
a manifestation of this disability, and that took medication 
to relieve pain associated with both disabilities.  

X-rays of the right knee were taken in July and October 1994, 
the reports of which indicate that degenerative changes were 
seen as well as minimal spurring and joint space narrowing.  

A notation made by a VA examiner on a December 1994 VA 
examination request form indicates that there is no 
relationship between neuropathy and the veteran's dorsal 
spine.  

VA examinations were accomplished in January 1997.  During a 
"spine" examination, the veteran complained of feeling 
unsteady getting out of a chair after sitting for a period of 
time, and of chronic but mild low mid back pain.  Physical 
examination revealed no postural abnormalities nor fixed 
deformities, but the musculature of the back was somewhat 
diminished.  A diagnosis of a dorsal spine disability was not 
indicated.  During a VA "joints" examination, the veteran 
related that he takes medication regularly to cope with right 
knee pain and that the knee occasionally gives out.  
Objective findings included that there was a 3.25 inch "L" 
shaped scar on the lateral portion of the right patella, that 
there was minimal swelling of the right knee, but that there 
was no actual deformity.  Further, there was no instability, 
and range of knee motion was elicited from 0 to 110 degrees.  
The diagnoses indicated in this report were probable 
degenerative arthritis involving the right knee and scar 
formation in the area of the patella secondary to surgical 
repair of a laceration.  X-rays taken subsequent to this 
examination showed mild osteoarthritis of the knee.  

Another VA examination was conducted in May 1997, the report 
of which indicates that the veteran experienced or 
experiences muscle spasms of the back as a result of the D2-3 
vertebrae fracture, but that there was no weakened movement, 
excessive fatigability, or incoordination associated with the 
fracture.  The veteran related that he only experienced low 
back spasms that occur once a month.  

With regard to the veteran's service-connected scar, residual 
laceration, right knee the examiner indicated that he or she 
ordered X-rays of the left knee in order to determine the 
degree of osteoarthritis in that knee, explaining that if the 
degree of osteoarthritis of the left knee was the same as the 
right, it could not be said that there was a relationship 
between the laceration of the right knee and the 
osteoarthritis of the right knee; however, the examiner 
noted, if the arthritis was definitely worse in the right 
knee than a relationship between the laceration and arthritis 
may be established.  X-rays of the left knee were taken just 
subsequent to this examination and showed mild to moderate 
degenerative osteoarthritis. 

Additional VA examinations were accomplished in August 1998, 
and were conducted by the same examiner who conducted over 
the examinations conducted in January and May 1997.  The 
Board notes that during all examinations, the examiner 
reviewed the claims folder and in most reported the veteran's 
history of being involved in the accident in service.  The 
report of a spine examination indicates that the veteran's 
primary complaints surrounded a low back disability.  In any 
event, physical examination of his back revealed that there 
was no tenderness to percussion and no deformities of the 
spine.  The examiner noted that the veteran's dorsal spine 
was limited to a moderate degree, and again pointed out that 
there was no demonstrable deformity of the dorsal vertebral 
body.  X-rays of the dorsal spine taken at the time revealed 
minimal marginal spurring only.  

The report of a joints examination indicates that the veteran 
complained of right knee pain, weakness, stiffness, and 
instability, among other things.  A well healed, nontender 
scar about the right patellar area was noted, and the 
examiner noted that the veteran complained of right knee pain 
on full flexion.  Finally, the examiner stated that 

[i]n view of the history, with no 
problems until about five years ago, when 
the veteran was in his late 50's, which 
is [sic] some 35 years or so after his 
laceration of the knee, I have no 
justification in saying that there is a 
relationship between his osteoarthritis 
and the superficial laceration of his 
service-connected scar.  

In January 1999, the RO increased the disability evaluation 
assigned for the service-connected residuals of a fracture 
compression, vertebrae D-2 and D-3, to 10 percent.   

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's service-connected disabilities are 
not adequate, given the current symptomatology of these 
disabilities.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1998).

The Board has reviewed the veteran's claim in light of the 
history of these disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).


I.  Entitlement to an increased (compensable) rating for the 
service-connected scar, residual laceration, right knee.

The Board notes that, currently, the veteran's service 
connected scar, residual laceration, right knee, is rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998), which rates scars based on the limitation of function 
of the part affected.  This disability could also be rated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7804 
(1998), both of which provide maximum ratings of 10 percent 
for superficial, poorly nourished scars with repeated 
ulceration, or for superficial scars that are tender or 
painful on objective demonstration, respectively.

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the service connected for scar, 
residual laceration, right knee.  The Board notes that the 
objective medical evidence shows that the right knee scar is 
well-healed and nontender.  The Board is of the opinion that 
the veteran's service-connected for scar, residual 
laceration, right knee is more appropriately rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  The Board also notes that it is clear, from a review 
of the medical evidence of record, particularly the August 
1998 joints examination report, that the orthopedic findings 
regarding the right knee are not the manifestations of the 
service-connected for scar, residual laceration, right knee, 
nor were they caused by the inservice accident.  As such, 
these findings are not for consideration in evaluating the 
service-connected scar, residual laceration, right knee (the 
Board notes Dr. Avallone's statement, documented above, 
regarding "an element of degenerative arthritis" but points 
out that he made no mention of a relationship between the 
degenerative arthritis and the service-connected for scar, 
residual laceration, right knee).

In sum, an increased (compensable) evaluation for the 
veteran's service-connected scar, residual laceration, right 
knee is not warranted.  In reaching the above decision, the 
Board has considered all of the evidence and finds that it is 
not so evenly balanced as to warrant application of the 
benefit-of-the-doubt rule. See 38 U.S.C.A. § 5107(b) (West 
1991).


II.  Entitlement to an increased rating for the service-
connected residuals of a fracture compression, vertebrae D-2 
and D-3, currently evaluated as 10 percent disabling.

Currently, the veteran's service connected residuals of a 
fracture compression, vertebrae D-2 and D-3 is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5285-5291 (1995).  A 60 percent evaluation under Diagnostic 
Code 5285 contemplates vertebra fractures without cord 
involvement but with abnormal mobility requiring a neck 
brace.  In other cases, this disability is to rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrative deformity of vertebral 
body.

Under Diagnostic Code 5291, a 10 percent evaluation is 
warranted for moderate or severe limitation of dorsal spine 
motion, and is the highest available under the diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998). 

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the service-connected  residuals of a 
fracture compression, vertebrae D-2 and D-3.  The Board notes 
that this disability is appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285-5291, as a moderate (definite) 
limitation of dorsal spine motion is demonstrated by the 
medical evidence (as noted above in the August 1998 VA spine 
examination report).  However, the objective medical evidence 
does not show a demonstrable deformity of a vertebral body 
(in fact, it is specifically not shown), as would be required 
for an additional 10 percent evaluation under Diagnostic Code 
5285; nor does the evidence demonstrate that this disability 
is at all manifested by abnormal mobility requiring a neck 
brace, as would be required for a 60 percent disability 
evaluation under Diagnostic Code 5285, as noted above.

Further, the Board notes the veteran's testimony to the 
effect that numbness of his hands was a manifestation of this 
disability.  However, there is no medical evidence of record 
to support this contention, and as such, it is not competent.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  In 
fact, as noted above, a VA examiner indicated that there was 
no relationship between neuropathy and the veteran's dorsal 
spine.  As such, a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998) or under those diagnostic codes 
dealing with diseases of the peripheral nerves (38 C.F.R. 
§ 4.124a), are not for consideration.  

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995), it was held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 38 
C.F.R. § 4.45, concerning the effects of pain and other 
symptoms; and the effects of these symptoms on functional 
ability during use of a joint and during flare-ups must be 
taken into account when rating a disability based on 
limitation of motion.  However, the objective evidence does 
not reflect functional loss from pain on use related to the 
veteran's service-connected dorsal spine disability beyond 
that already reflected in the 10 percent rating assigned for 
this disability for limitation of motion; in fact, as noted 
in the May 1997 VA examination report, there was no objective 
evidence that weakened movement, excess fatigability, or 
incoordination were associated with this disability.  

In sum, an increased (compensable) evaluation for the 
veteran's service-connected residuals of a fracture 
compression, vertebrae D-2 and D-3, is not warranted.  In 
reaching the above decision, the Board has considered all of 
the evidence and finds that it is not so evenly balanced as 
to warrant application of the benefit-of-the-doubt rule. See 
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

